Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 10-16 in the reply filed on 05/26/2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-20, previously withdrawn, are hereby cancelled.

Allowable Subject Matter
Claims 10-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Horton discloses a method for operating an emergency disconnect isolation valve (Abstract; Paragraph [0005]: means for wellbore plug disengagement in anticipation of a hurricane), comprising: 
 
providing a body having an interior volume (Figure 1; Paragraph [0016]: casing 14 having an interior volume and an outer surface ), a valve positioned in the interior volume (Figure 2B; Paragraph [0017]: casing 14 comprising a plug 10a positioned in interior volume and a ball valve 44 positioned therein ), and an actuator on an inner surface of the body, wherein the actuator is operably interconnected to the valve (Figure 2B; Paragraph (0017]); 
 
positioning a shear sub over at least part of the inner surface of the body (Figure 2A; Paragraph [0018]: shear sub 34 partly covering inner surface of casing 14), and
 
positioning the actuator in a slot of the shear sub (Figures 2A-2B: shear sub 34 comprises a slot in the bottom thereof and the control finger 32 is positionable in the slot by extension from top valve seat 26).
 
Gambertoglio discloses a method for operating an emergency disconnect isolation valve (disconnection of running tool from tubular body of well for safety; abstract), comprising: 
 
providing a body having an interior volume, a valve positioned in the interior volume (Figure 1A; Column 3, Lines 45-49), and an actuator on an outer surface of the body, wherein the actuator is operably interconnected to the valve (Figure 1C; Column 3, Line 66 to Column 4, Line 9: flapper valve FV); 
 
positioning a sub over at least part of the inner surface of the body (Figure 1C; Column 4, Lines 10-22: connection sub 24 partly defines an outer surface of the tubular body 20), and positioning the actuator in a slot of the sub (Figure 1C: actuator sleeve 22 is positionable in the cavity within connection sub 24); 
 
selectively interconnecting the sub to the body with a shear mechanism that is configured to shear apart when the sub is subjected to a predetermined shear force (Figures 1A & 1C; Column 5, Lines 29-60: shearing of shear pins 71 disengages running tool 10 from connection sub 24 and tubular body 20 from a previously engaged configuration upon sufficient shearing force to shear pins 71); 
 
and rotating the actuator as the sub disconnects from the body to pivot the valve of the body from an open position to a closed position (Figures 1C, 3C, 4C; Column 5, Lines 29-60: disengagement of running tool 10 from sub 24 caused actuator sleeve 22 to be removed from the cavity within sub 24 to pivot the flapper valve from open position to closed position).
 
Larronde discloses a method for operating mud pulse telemetry valve (Abstract: means for operating a mud pulse telemetry valve), comprising: 
 
providing a body having an interior volume (Figure 2; Column 5, Lines 21-52: housing 27 having interior volume and outer surface), a valve positioned in the interior volume (Figure 2; Column 5, Lines 21 to Column 6, Line 32; Column 7, Lines 8-30: valve seats 46, 47 positioned within housing 27 and a valve gate 60 positioned thereon), and an actuator on an inner surface of the body, wherein the actuator is operably interconnected to the valve (Figure 2; Column 5, Lines 21-52; Column 7, Lines 8-30: housing 27 comprises actuation shaft 36 disposed on inner portion therein to actuate valve gate 60); 
 
positioning a sub over at least part of the inner surface of the body (Figure 2; Column 5, Lines 21-52; Column 7, Lines 8-30: sub 16 at least partly covers outer surface of housing 27), and positioning the actuator in a slot of the sub (Figure 2; Column 5, Lines 21-52; Column 7, Lines 8-30: sub 16 comprises opening for actuation shaft 36); 
 
and rotating the actuator as the sub disconnects from the body to rotate the valve of the body from an open position to a closed position (Figure 2; Column 5, Lines 21-52; Column 7, Lines 8-30: sub 16 comprises rotary shear valve gate 60 that is actuated by actuation shaft 36 via rotation thereof within sub 16 to open and close the valve gate 60).
 
Neither Horton, Gambortoglio, Larronde nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, a method for operating an emergency disconnect isolation valve, comprising: 
 
providing a body having an interior volume, a valve positioned in the interior volume, and an actuator on an outer surface of the body, wherein the actuator is operably interconnected to the valve; 
 
positioning a shear sub over at least part of the outer surface of the body, and positioning the actuator in a slot of the shear sub; 
 
selectively interconnecting the shear sub to the body with a shear mechanism that is configured to shear apart when the shear sub is subjected to a predetermined shear force; 
 
applying the predetermined shear force to the shear sub so that the shear mechanism shears apart and the shear sub disconnects from the body along a longitudinal axis of the body; 
 
and rotating, by a catch of the shear sub, the actuator as the shear sub disconnects from the body to rotate the valve of the body from an open position to a closed position. 
 
It would not have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed this system, because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application. 
 
Furthermore, the embodiments of Horton and Gambertoglio which most closely resemble the elements of the instant application do not provide for a combination with Larronde as one of ordinary skill in the art would not likely combine features of a mud telemetry system with those of a valve closure system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679